DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. 	Claims 1-20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach and suggest the followings. However, these references fail to teach, suggest or disclose the unique claimed limitations and features recited from the independent claims 1, 9 and 13 (and thus the corresponding dependent claims 2-8, 10-12 and 14-20) as filed on 05/07/2021.
 	Firstly, Burkes et al. (Publication No. US 2004/0006622), at best, teaches a method, system, and computer program product for facilitating data transfers from a source node group to a target node group. A source node selection request is sent to the source node group. The node selection request includes a data transfer session identifier. A source master node belonging to the source node group is configured to route the node selection request to a sending node using a predefined source node selection policy. A target node selection request is sent from the data sending node to the target node group. A target master node belonging to the target node group is configured to route the request to a receiving node using a predefined target node selection policy. The selection policies may include choosing the least loaded node in the data receiving node group.
	However, Burkes does not teach “A binding support system, comprising: a binding support network element configured to:  receive, from a source policy control network element, first information comprising session information of a policy session and at least one of a first identifier of the source policy control network element or a second identifier of a policy control network element set to which the source policy control network element belongs, wherein the session informationindicates the policy session; receive, from an application network element, a first request message to query a target policy control network element that serves the policy session, wherein the first request message comprises the session information; and determine the target policy control network element based on the first information and the first request message; and the source policy control network element configured to: establish the policy session; and send the first information to the binding support network element.”
 	Secondly, Hu et al. (Publication No. US 2010/0235519), at best, teaches a Policy and Charging Rules Function (PCRF) management method includes acquiring information about a policy control session corresponding to a data connection, where the information about the policy control session includes information about policy control session release or result information about policy control session setup, and managing a mapping relation between the data connection and a PCRF according to the information about the policy control session corresponding to the data connection. A management network element includes a policy control session information acquiring unit, adapted to acquire the information about a policy control session corresponding to a data connection, where the information about the policy control session includes information about policy control session release or result information about policy control session setup, and a managing unit, adapted to manage a mapping relation between the data connection and a PCRF according to the information about the policy control session corresponding to the data connection.  
 	Hu, however, does not teach the limitations and features recited from the independent claims 1, 9 and 13 above. 
 	Lastly, Renzullo et al. (Publication No. US 2016/0344817), at best, teach a method for assigning new Diameter sessions to policy and charging rules functions (PCRFs) may be performed at a Diameter routing agent including at least one processor. The method includes receiving input regarding central processing unit (CPU) and session utilization of each of a plurality of PCRFs. The method further includes receiving Diameter message traffic requiring processing by one of the PCRFs. The method further includes identifying, from the Diameter message traffic, traffic for new sessions that have not been assigned to one of the PCRFs. The method includes assigning the new sessions to the PCRFs based on the input regarding the CPU and session utilizations of the PCRFs. The method includes routing the received Diameter message traffic for the new sessions to the PCRFs assigned to the new sessions.
 	Renzullo does not teach the limitations and features recited from the independent claims 1, 9 and 13 above.
 	In conclusion, the above references fail to teach, suggest or disclose the unique limitations and features recited from the independent claims 1, 9 and 13, i.e., “A binding support system, comprising: a binding support network element configured to: receive, from a source policy control network element, first information comprising session information of a policy session and at least one of a first identifier of the source policy control network element or a second identifier of a policy control network element set to which the source policy control network element belongs, wherein the session informationindicates the policy session; receive, from an application network element, a first request message to query a target policy control network element that serves the policy session, wherein the first request message comprises the session information; and determine the target policy control network element based on the first information and the first request message; and the source policy control network element configured to: establish the policy session; and send the first information to the binding support network element.”
	Therefore, claims 1-20 are deemed allowed.             
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HUY C HO/Primary Examiner, Art Unit 2644